Citation Nr: 1126976	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for bilateral bunions and heel spurs.

4.  Entitlement to a rating higher than 30 percent for ventricular hypertrophy.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant served on active duty from September 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2005 of Department of the Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for bilateral carpal tunnel syndrome and bilateral bunions and heel spurs are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Skin cancer was not affirmatively shown to have been present in service, skin cancer was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service, and skin cancer, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service.

2.  During the appeal period, ventricular hypertrophy has been manifested by an ejection fraction between 55 and 60 percent and METS of 9.5.  









CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service and service connection for skin cancer as a chronic disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a rating higher than 30 percent for the ventricular hypertrophy have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in January 2005, in June 2008, and in July 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice also included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.






As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim- specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

To the extent the VCAA notice was provided after the initial adjudication, the timing was defective, but the timing defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the supplemental statement of the case in April 2010.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service records, VA records, and private medical records.  

On the claim of service connection for skin cancer, VA has not conducted a VA examination, but further development is not required because there is no record of the conditions or complaint relative thereto during service and there is no credible evidence of persistent or recurrent symptoms.  As the evidence of record does not indicate that skin cancer may be associated with service or a service-connected disability, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


On the claim for increase, the Veteran was afforded VA examinations.  As the reports are based on consideration of the prior medical history and described the disability in sufficient detail so that the Board's review of the claim is a fully informed one, the medical examinations are adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  



If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, but skin cancer is not one of the specified diseases.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232 (1999).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service Connection: Skin Cancer

The service treatment records do not document any complaint, finding, history, treatment, or diagnosis of skin cancer and the skin was evaluated as normal on separation examination.  The records do show that the Veteran was treated for skin rash in the groin and a fungal rash on his foot. 

After service, private medical records from 1986 to 1990 show treatment for skin conditions including seborrhea and non-specific dermatitis, but not skin cancer.  On VA skin examination in April 1997, several skin conditions were found, but not skin cancer.  In August 2002, the Veteran had a basal cell carcinoma excised from the neck.  In February 2006, a basal cell carcinoma was removed from the Veteran's left thigh.  In December 2007, he had a basal cell cancer removed from his right nasal sidewall.  

Service connection has been established for dermaphytosis. 

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of skin cancer, skin cancer was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.



38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

The service treatment records do not show that the Veteran was treated for a skin cancer.  And the Veteran does not argue continuity of symptomatology as he stated in his notice of disagreement that he had been treated four times for skin cancer in the ten year period before 2006. 

As symptoms of skin cancer were not noted in service and the Veteran does not argue that he had skin cancer in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

O n the question of whether service connection may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), although the Veteran is competent to describe symptoms of a skin condition, skin cancer is not a condition under case law that have been found to be capable of lay observation, that is, the diagnosis of skin cancer cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and the determination as to the presence or diagnosis of skin cancer is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 497-98 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 



Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377, n. 4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Where, as here, there is a question of a diagnosis, which is not capable of lay observation by case law and skin cancer is not a simple medication condition under Jandreau, the Veteran is not competent to identify skin cancer before skin cancer was first documented by competent medical evidence, that is, in 2002.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of skin cancer. 

Presumptive Service Connection as a Chronic Disease

As for presumptive service connection for skin cancer as a chronic disease, skin cancer was first documented in 2002 and the Veteran has provided a history, dating to about 1996.  


In either event, that is, 1996 or 2002 is beyond the one-year presumptive period after discharge from service in 1972 for presumptive service connection for skin cancer as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 

Agent Orange 

As the Veteran served in Vietnam in the Vietnam era, it is presumed that he was exposed to Agent Orange. 38 U.S.C.A. § 1116.

The current lists of diseases, subject to presumptive service connection due to exposure to Agent Orange does not include skin cancer.  And the Secretary of VA has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442- 41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).

As skin cancer is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), service connection for skin cancer due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes hypertension.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

To the extent the Veteran associates skin cancer to exposure to Agent Orange, as skin cancer is not a simple medical condition, the Veteran is not competent to express an opinion on the cause of skin cancer.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion of the cause of skin cancer.  To the extent the Veteran's statements are offered as proof of causation, the Veteran's lay statements are excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim.

And while the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has diagnosed the condition before 2002 and there is no evidence that a health-care professional has associated skin cancer to an injury or disease or event, including exposure to Agent Orange in service.

And there is no competent medical evidence skin cancer is actually caused by exposure to Agent Orange.

In the absence of any evidence suggestive of a causally relationship between exposure to Agent Orange and skin cancer, VA is not required to further develop the claim based on exposure to Agent Orange by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the above reasons, the preponderance of the evidence is against the claim, applying 38 U.S.C.A. § 1116 and under the Combee analysis and 
the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).




Secondary Service Connection

The Veteran does not argue and the competent evidence of record does not show skin cancer is caused by or aggravated by service-connected dermaphytosis. 

Summary 

In the absence of competent evidence, either lay or medical, favorable to the claim, the preponderance of the evidence is against the claim of service connection for skin cancer based either on affirmatively showing the disability in service under 38 C.F.R. § 3.303(a), or on continuity of symptomatology under 38 C.F.R. § 3.303(b), or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), or on a presumptive basis as a chronic disease or due to exposure to Agent Orange, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 

The Veteran seeks a higher rating for ventricular hypertrophy. The Veteran filed the current claim for increase in April 2004. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  



Ventricular hypertrophy is currently rated 30 percent under Diagnostic Code 7007.  Under Diagnostic Code 7007, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  The criteria for next higher rating under DC 7007, 60 percent, are more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  

A November 2004 exercise treadmill test found exercise capacity at 130 percent of predicted, which indicated no functional impairment.  There was no exercise-induced angina.

In November 2004, on an exercise treadmill echocardiogram the ejection fraction was 55 percent.  In October 2006, on a myocardial perfusion with treadmill stress testing, the left ventricular ejection fraction was 60 percent.  In April 2009, a recent ejection fraction was 60 percent.

On VA examination in February 2010, the Veteran complained of angina.  The Veteran denied shortness of breath, dizziness, syncope, and fatigue.  He reported no congestive heart failure.  Stress test results were described as negative, and the Veteran achieved 9.5 METS on treadmill stress testing.  The examiner stated that the heart condition would have no effect on the Veteran's daily activities or usual occupation.

In this case, the ejection fractions are between 55 and 60 percent during the appeal period, which does meet the criteria for the next, higher, 60 percent rating under Diagnostic Code 7007.  The only MET testing comes from the February 2010 VA examination report, and the 9.5 MET finding would likewise not meet the criteria for a 60 percent rating.  There is no showing of congestive heart failure, dyspnea, fatigue, dizziness, or syncope.  

The preponderance of the evidence is against a rating higher than 30 percent for ventricular hypertrophy.  38 U.S.C.A. § 5107(b).  









ORDER

Service connection for skin cancer, claimed as due to exposure to Agent Orange, is denied.

A rating higher than 30 percent for ventricular hypertrophy is denied.


REMAND

On the claim of service connection for bilateral carpal tunnel syndrome, the Veteran relates the condition to his duties as a clerk typist in service.  After service, the Veteran was treated for  bilateral carpal tunnel syndrome in 1997 and 1998. 

On the claims of service connection for bilateral bunions and heel spurs, the Veteran relates the conditions to service.  The service treatment records show that in June 1972 the Veteran fractured his left great toe.  After service, the Veteran underwent right and left bunionectomies in 1997, and heel spurs were noted by X-rays in September 1997.

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has bilateral carpal tunnel syndrome, and, if so, 




b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current bilateral carpal tunnel syndrome is related to the Veteran's duties as a clerk typist in service.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current bilateral bunions and heel spurs are related to the Veteran's left great toe injury in service or other toe or foot injury in service as described by the Veteran.




If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.


3.  After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


